DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 01/28/2022. The amendments filed on
01/28/2022 have been entered. Accordingly, claims 1-13 remain pending, and claims 1 and 9-13 have been amended.
Response to Arguments
Claim objections
	In light of applicant’s amendments to the claims filed 01/28/2022, the objections to the claims have been rendered moot and are withdrawn.
Rejections under 35 USC 112
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
On page 6 of applicant’s response, applicant argues in response to the rejections under 112(a)
“Applicant notes that "physical parameter" and "layered soft material" have generally accepted meanings and are adequately described in the specification as filed (e.g. see pages 5-6 of the specification)”

	In response, it is notes that on page 5 of the specification as filed states “In the meaning of the present invention, a layered soft material is an organic tissue which can be of animal or vegetal origin. For instance, such a soft material can be an organ of a human body, of an animal body, of a fruit or of a vegetable. A soft material can also be food, for example a cheese, or a non-metallic part of prosthesis, made of a natural or synthetic material. By layered, it is meant that the soft material comprises at least one layer. Here, this soft material comprises at least two different layers which differ from each other by at least one physical property.”
Following on page 6 of the specification as filed goes on to state “In this example, soft material 2 is an eye. As is known, an eye is delimited by an external layer made up of a cornea 6 and a sclera 8, forming a first layer of the material 2…” and “The soft material 2 may be a different biological layered material, such as skin, muscular fibers, or a blood vessel. In this example, the mechanical property of material 2 to be determined is representative of the elasticity of its cornea 6. For example, it is an elasticity coefficient, such as Young's modulus.”.
While the above disclosure of the applicant does not provide support for all types of layered soft material of human, animal of vegetal origin, the above examples disclosed by the applicant vary to the point it is unclear for what scope of the applicant’s invention they are seeking patent protection.  Further, as the examples also vary so wildly in tissue type of organism origin, it is known in the art that these varying tissue types disclosed by the applicant, are not all be investigated using the same methods. Applicant’s remarks seem to be suggestive of issues under 112(a), as applicant has no supporting disclosure to even suggest that a particular layered soft material of vegetal of vegetal origin or that of any particular food product, can be investigated by the same method applicant discloses as being used to a particular type of layered soft material from a human or specific type of animal organism.
From the above disclosure found on pages 5-6 of the applicant’s invention, the applicant does not provide adequate support for all layered soft materials and all physical parameters. Specifically, there is no discussion of what particular properties of a Lamb wave propagating in a layered soft material, which would be specific to the particular layered soft material, the applicant has intended as being represented by the term “physical parameter”. There is no generally accepted meaning for the term in the art.
It is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
	It is noted that applicant’s amendments to claim 9 have not addressed all the clarity issues outlined in the rejection and the applicant has not provided a response.
	For the reasons above, the claims remain rejected under 112(a). The rejection of claim 9 under 112(b) has been updated to reflect clarity issues brought on by applicant’s amendments including those not addressed by the applicant in their response or by applicant’s claim amendments.
Rejections under 35 USC 103
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7, paragraphs 6-8 that
“Bromfield discloses an ultrasound transducer with a high Q factor used to perform eye surgery (para. [0088]). But Bromfield does not envision using this transducer for imaging applications. 
Nothing in this reference (or in any other cited reference) suggests that using a high Q factor ultrasound transducer designed primarily for therapeutic applications would be suitable for ultrasound imaging purposes, or that some advantage or expected beneficial result could be obtained in the field of ultrasound imaging by using such a high Q factor transducer. 
According to the state of the art, as evidenced by the cited references, high Q factor ultrasound transducers are only used for therapeutic applications, e.g. to destroy a target in biological tissue using high intensity focused ultrasounds, as described by Bromfeld or Walker. Imaging applications, such as speckle tracking methods, on the other hand, use non-resonant low Q factor ultrasound transducers which are specifically designed for this purpose, as described in Zhang or Couade.”

Applicant’s remarks immediately above characterize the field of endeavor more narrowly than is appropriate.  As noted in In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009), “This court cannot, in the face of KSR, cling to formalistic rules for obviousness, customize its legal tests in specific scientific fields in a way that deem entire classes of prior art teachings irrelevant, or discount significant abilities of artisans of ordinary skill in an advanced area of art”.
It is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
In further response, it is also noted that the features upon which applicant relies (i.e., that the ultrasonic transducer(s) is specifically a “a high Q factor ultrasound transducer designed primarily for therapeutic applications” and that the ultrasonic transducer is “suitable for ultrasound imaging purposes”, as the claims do not recite the ultrasonic transducer(s) providing any sort of therapy or provide any sort of image) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Additionally, there is no evidence to applicant’s remarks that “Bromfield or Walker” describe “high Q factor ultrasound transducers are only used for therapeutic applications, e.g. to destroy a target in biological tissue using high intensity focused ultrasounds” (emphasis added) and that “Zhang or Couade” describe “Imaging applications, such as speckle tracking methods, on the other hand, use non-resonant low Q factor ultrasound transducers which are specifically designed for this purpose” (emphasis added). 
Contrary to applicant’s immediate remarks, Bromfield nor Walker provide any disclosure, explicit nor implicitly that is even suggestive of “high Q factor ultrasound transducers” as being “only used for therapeutic applications”. Walker expressly discloses in claim 4 that steps a) & b) as being performed by the same transducer. Step a) of claim 1 directed to generating high intensity ultrasound pulses into soft biological tissue and step b) is directed to imaging the physically displayed tissue. 
Similarly, neither Zhang or Couade provide any disclosure, explicit nor implicitly disclose nor even suggest using “non-resonant low Q factor ultrasound transducers” that are “specifically designed for” the “purpose” of “Imaging applications”. Zhang provides disclosure of effort which has been exerted to develop methods that can characterize corneal biomechanics accurately and explicitly including but not limited to using a dual confocal ultrasound transducer for both the excitation and detection of tissue movement and obtained a high-resolution strain image based on qualitative acoustic radiation force imaging techniques (page 1462, right column, paragraph 1) and the method disclosed by Zhang as being easily integrated into conventional ultrasound system and can be performed with conventional ultrasound probes. Therefore, the ultrasound system and ultrasound probe are a common system and probe providing both imaging and therapy, so that the method is to be performed during a routine examination in cornea-related diagnosis [imaging] and therapy (see page 1468, left column). Couade discloses providing measurements of both circumferential and longitudinal shear moduli using conventional arterial stiffness techniques (therapy) combined with shear wave imaging (page 1675, left column, paragraph 1) and uses signal processing to separate both mechanical waves (arterial pulse and radiation force–induced wave [therapy]) traveling together during a single ultrafast acquisition of the shear wave propagation (page 1673, right column, paragraph 3).
Additionally, it is well-known and well-established in the art of ultrasonic transducers the existence and practice of using ultrasonic transducers and probes for integrated/combined imaging/diagnostic and therapeutic purposes/applications, including but not limited to, using such dual-purpose ultrasonic transducer(s) which have a high quality factor. Please see Chistiakova et al. (“Photoelastic ultrasound detection using ultra-high-Q silica optical resonators”, attached) which discloses ultrasonic imaging with a high quality factor which provides detection mechanisms for both optical and mechanical changes (see disclosure found on, but not limited to, pages 28170, 28175, 28177-28179). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the phrase “physical parameter” in line 7, support could be found for the physical parameter representative of the amplitude of the Lamb wave at the second point of the material (see [0103] of the PG Pub for this application), however support could not be found for all physical parameters of the Lamb wave including but not limited to elastic parameters, motion parameters in the x- and z-directions, etc. This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention.
Claims 1-9 and 11-13 are also rejected due to their dependency on claim 1 in light of the above rejection.
Claim 9 recites the phrase “layered soft material” in lines 2-3, 5, 7, 10-11, support could be found for layered soft material such as the eye (see [0013], [0051]), the soft material being cheese (see [0050]), an organ of a human body, of an animal body, of a fruit or of a vegetable (see [0050]), the soft material being organic tissues of animal or vegetal origin (see [0050]), the soft material being non-metallic part of prosthesis, made of a natural or synthetic material (see [0050]), however support could not be found for all possible types of layered soft material. This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention.
Claim 10 is also rejected for reciting the same and/or limitations outlined in the rejection above.
Claims 11-13 are also rejected due to their dependency on claim 9 in light of the above rejection.
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the phrases “A method for testing the effect of an apparatus for creating thermal lesions in a layered soft material...a)…d)”, “create a thermal lesion in this target region,”,, “by exciting an ultrasonic transducer of said apparatus”, “wherein step b) is performed using said apparatus, according to the method for determining a mechanical property of claim 1”, & “step a) is performed using said second ultrasonic transducer” in lines 1-20, which render the claim indefinite because it is unclear how the “method for determining a mechanical property of a layered soft material” in claim 1, is capable of perform step b) from a “method for testing the effect of an apparatus for the creating thermal lesions in a layered soft material”, in particular, using an apparatus for creating thermal lesions in a layered soft material, comprising first and second ultrasonic transducers, as it is unclear how in determination of a mechanical property of a layered soft material in claim 1 performs the step b) of claim 9 for creating thermal lesions. 
It is also unclear step b), using the method of claim 1, can be performed by a singular ultrasonic transducer in claim 9 whereas steps a), c) of claim 1 are performed with two ultrasonic transducers, as step a) is performed with a first ultrasonic transducer and step c) is performed with a second. ultrasonic transducer.
Further, it is unclear if “an ultrasonic transducer” of the apparatus refers to the first ultrasonic transducer, or the second ultrasonic transducer, or either the first or the second ultrasonic transducers, or an additional ultrasonic transducer which is different from both the first and the second ultrasonic transducers. 
It is also unclear how the method of claim 1 in which the mechanical property of a layered soft tissue is able to determine a mechanical property of a layered soft material of any type, including non-tissue materials, to which claim 1 is not recited as being capable of determining. It is also unclear if the applicant meant to recite additional target regions to which the HIFU is focused towards as the applicant recites that the HIFU is focused “in this target region” to create a thermal lesion, which suggests additional target regions although only one target region is claimed. It is also unclear if steps a) and c) are performed in the target region of b) and/or if steps a) and c) are both performed in the same location or a different location, in respect to one another. 
Claims 11-13 are also rejected due to their dependency on claim 9 in light of the above rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Measurement of quantitative viscoelasticity of bovine corneas based on Lamb wave dispersion properties”, hereafter “Zhang”), in view of Bromfield (US20070035203).
Regarding claim 1, Zhang discloses a method for determining a mechanical property of a layered soft material ([Abstract] assessing the effectiveness of the method estimating viscoelastic properties of the cornea), including steps of:
a) generating an ultrasound wave focused towards a first point of the material ([Abstract] ultrasound radiation force was applied to the corneas), said wave, upon interacting with a layer of said material, generating in turn a Lamb wave propagating into said layer of the material ([Abstract] vibration induced by the ultrasound wave propagates as a Lamb wave),
b) measuring, at a second point of the material belonging to said layer ([Abstract] a linear-array transducer to track the tissue motion), a physical parameter of the generated Lamb wave ([page 1463, left column, third paragraph] A0 Lamb waves high amplitude and strong frequency dispersion compared with S0 waves, [page 1466, right column, third paragraph] the vibrational amplitude was measured of the treated corneas),
c) automatically determining* the mechanical property of the layered soft material, based on the measured physical parameter ([Abstract] estimating the shear elasticity and viscosity from the phase velocities of the generated A0 Lamb waves, [page 1464, right column, first paragraph] the automatically focusing the detecting beams and collecting the vibration signals at each location of ten locations, [page 1466, left column, second paragraph] calculations were performed automatically by the system),
wherein
step a) is performed by exciting a first ultrasonic transducer (see excitation transducer probe in FIG. 1(a)) with a first excitation signal during at most 50 ms ([page 1464, left-right columns, first paragraphs] signal generator 1 was used to generate the excitation waves, and the duration of the excitation pulse of the tone burst was 200 μs/ 0.2 ms),
step b) is performed by exciting a second ultrasonic transducer  (see detection transducer probe in FIG. 1(a), [page 1464, left-right columns, first paragraphs] signal generator 1 generates excitation waves which synchronized with the excitation probe so that tracking pulses were generated by the Sonix RP system) with a second exciting signal during at most 0.5 ms ([page 1464, right column, first paragraph] the duration of the excitation pulse of the tone burst was 200 μs/ 0.2 ms), to generate multiple excitation ultrasound waves focused towards said second point and ([page 1464, right column, first paragraph] the duration of a tracking pulse of a plurality of tracking pluses is <200 μs/ 0.2 ms, as can be seen in FIG. 2), then, collecting multiple reflected waves emitted in response ([page 1464, right column, first-second paragraphs] collecting the waveform of the RF echo, extracting the displacement at each central point of the generated lamb waves was The displacement at each central point was extracted using tracking pulses to track the propagation of the Lamb waves), but does not explicitly disclose an oscillator having a quality factor equal to or superior to 100.
However, in solving the same problem, Bromfield teaches an oscillator having a quality factor equal to or superior to 100 ([0088] Q factor associated with this cavitation load is typically 150 for phacoemulsification transducers.  The Q factor is proportional to the energy stored in each cycle divided by the energy dissipated in each cycle, which is obvious to one of skilled in that the energy stored in each cycle divided by the energy dissipated in each cycle art to be in reference to the oscillation of the plate of the transducer comprised of piezo ceramic plates as in [0064]-[0065]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang with the oscillator having a quality factor equal to or superior to 100 as taught by Bromfield so as the cavitation load varies with voltage drive level, a stable test load that is approximately representative of the cavitation load at maximum end effector velocity can be provided ([0088] of Bromfield).
*the term “automatically determining” has been interpreted as known in the art to mean the determination has been performed via a process of automation such as being performed electronically, virtually, or digitally, by a processor or computer. 
Regarding claim 2, Zhang, in view of Bromfield, substantially discloses all the limitations of the claimed invention, specifically, Zhang discloses wherein the mechanical property of the layered material is representative of the elasticity of said layer of the material ([Abstract] estimating the shear elasticity and viscosity).
Regarding claim 3, Zhang, in view of Bromfield, substantially discloses all the limitations of the claimed invention, specifically, Zhang discloses wherein the measured physical parameter is the average propagation speed of the Lamb wave between the first and second points of the material ([page 1467, left column, first paragraph] mean/average values were obtained).
Regarding claim 4, Zhang, in view of Bromfield, substantially discloses all the limitations of the claimed invention, specifically, Zhang discloses wherein the measured physical parameter is representative of the amplitude of the Lamb wave at the second point of the material ([page 1463, left column, third paragraph] A0 Lamb waves high amplitude and strong frequency dispersion compared with S0 waves, [page 1465, left column, first paragraph] displacement signals from the tissue vibrations at 10 detection locations and then processed using a Fourier transform to estimate the vibration phase shifts in order to determine the velocity of the Lamb waves ϲL for each frequency by linear regression, [page 1466, right column, third paragraph] the vibrational amplitude was measured of the treated corneas, [page 1470, right column, second paragraph] estimating variations in the amplitude of the measured waveform).
Regarding claim 5, Zhang, in view of Bromfield, substantially discloses all the limitations of the claimed invention, specifically, Zhang discloses wherein the layered soft material is an eye (see eyeball in FIG. 1(b)), and said layer is a cornea of said eye ([Abstract] quantitatively assess both the elasticity and viscosity of corneas).
Regarding claim 6, Zhang, in view of Bromfield, substantially discloses all the limitations of the claimed invention, specifically, Zhang discloses wherein the ultrasound wave of step a) has a frequency comprised between 1 MHz and 50 MHz ([page 1464, left-right columns, first-second paragraphs] each pulse has a central frequency of 1.0 MHz, excited by the excitation transducer having a frequency of 1.04 MHz, it would be obvious to one of skilled in the art that the ultrasound wave has a frequency greater than 1 MHz, see MPEP 2144.05 section I where it was found in Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) that a prima facie case of obviousness exists where the claimed ranges or amounts may not overlap with the prior art, but are merely close).
Regarding claim 10, Zhang discloses an apparatus for determining a mechanical property of a layered soft material, comprising:
a first ultrasonic transducer ([page 1464, left column, first paragraph] discloses a 1.04-MHz single-element excitement focused transducer), configured to generate an ultrasound wave towards a first point of a layered soft material ([page 1464, left column, first paragraph discloses]), in order to generate in turn a Lamb wave propagating into a layer of said material ([Abstract] vibration induced by the ultrasound wave propagates as a Lamb wave),
at least one second ultrasonic transducer (see detection transducer probe in FIG. 1(a)), configured to measure a physical parameter of the generated wave Lamb at a second point of the material ([page 1463, left column, third paragraph] A0 Lamb waves high amplitude and strong frequency dispersion compared with S0 waves, [page 1466, right column, third paragraph] the vibrational amplitude was measured of the treated corneas), said second point belonging to said layer, said second ultrasonic transducer being configured, to that end, to generate multiple excitation ultrasound waves focused towards said second point ([page 1464, right column, first paragraph] the duration of a tracking pulse of a plurality of tracking pluses is <200 μs/ 0.2 ms, as can be seen in FIG. 2), and to collect multiple reflected ultrasound waves reflected in response by said material ([page 1464, right column, first-second paragraphs] collecting the waveform of the RF echo, extracting the displacement at each central point of the generated lamb waves was The displacement at each central point was extracted using tracking pulses to track the propagation of the Lamb waves),
wherein
the apparatus further comprises:
a first ultrasonic driver of the first ultrasonic transducer (see excitation transducer probe in FIG. 1(a)), configured to deliver a first excitation signal to said first ultrasonic transducer in order to generate said ultrasound wave the first excitation signal having a duration smaller than or equal to 50 ms ([page 1464, left-right columns, first paragraphs] signal generator 1 was used to generate the excitation waves, and the duration of the excitation pulse of the tone burst was 200 μs/ 0.2 ms).
a second ultrasonic driver of the at least one second ultrasonic transducer (see detection transducer probe in FIG. 1(a)), configured to deliver a second excitation signal to the second ultrasonic transducer to generate the excitation ultrasound waves, the second excitation signal having a duration smaller than or equal to 0.5 ms ([page 1464, right column, first paragraph] the duration of a tracking pulse of a plurality of tracking pluses is <200 μs/ 0.2 ms, as can be seen in FIG. 2), and configured to collect a measurement signal representative of the physical parameter of the Lamb wave generated by the second ultrasonic transducer upon collecting the reflected ultrasound waves ([page 1464, right column, first-second paragraphs] collecting the waveform of the RF echo, extracting the displacement at each central point of the generated lamb waves was The displacement at each central point was extracted using tracking pulses to track the propagation of the Lamb waves),
a control unit ([page 1464, left column, first paragraph] SonixRP system for detecting the tissue’s motion), programmed to automatically calculate a mechanical property of said material based upon the collected measurement signal ([page 1464, left column, first paragraph] the sound field was imaged by an ultrasound beam analyzer, [Abstract] SonixRP system), but does not explicitly disclose said first and second ultrasonic transducers each comprises an oscillator having a quality factor equal to or superior to 100.
However, in solving the same problem, Bromfield teaches an oscillator having a quality factor equal to or superior to 100 ([0088] Q factor associated with this cavitation load is typically 150 for phacoemulsification transducers, the Q factor is proportional to the energy stored in each cycle divided by the energy dissipated in each cycle, which is obvious to one of skilled in that the energy stored in each cycle divided by the energy dissipated in each cycle art to be in reference to the oscillation of the plate of the transducer comprised of piezo ceramic plates  as in [0064]-[0065]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang with the oscillator having a quality factor equal to or superior to 100 as taught by Bromfield so as the cavitation load varies with voltage drive level, a stable test load that is approximately representative of the cavitation load at maximum end effector velocity can be provided ([0088] of Bromfield).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Bromfield, as applied to claim 1 above, further in view of Couade et al. (“Quantitative Assessment of Arterial Wall Biomechanical Properties Using Shear Wave Imaging”, hereafter “Couade”).
Regarding claim 7, Zhang, in view of Bromfield, substantially discloses all the limitations of the claimed invention, specifically, Zhang discloses wherein in step b), said physical parameter of the Lamb wave is obtained automatically from the collected multiple reflected ultrasound waves using a tracking method ([page 1464, left-right columns, second-first paragraphs] acquiring a B-mode scan of the eyeball and using A-line tracking pulse sequence, that was repeated 10 times automatically in 10 different lateral locations), but does not explicitly disclose using a speckle tracking method
However, in the same field of endeavor, Couade teaches said physical parameter of the Lamb wave is obtained automatically from the collected multiple reflected ultrasound waves using a speckle tracking method ([page 1666, right column, fourth paragraph] an algorithm based on speckle tracking is also used to automatically track position of the tissue, see FIG. 1 (a), (b) which illustrates of displacements induced by a Lamb wave, [page 1669, left column, second paragraph] one-dimensional speckle tracking was performed on B-mode images during the ultrafast acquisition in order to image the propagation of the shear wave in the target tissue and in surrounding tissues).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang and Bromfield with the physical parameter of the Lamb wave is obtained automatically from the collected multiple reflected ultrasound waves using a speckle tracking method taught by Couade in order to enable imaging of the shear wave propagation through the target tissue area and in surrounding tissues ([page 1669, left column, second paragraph] of Couade).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Bromfield, as applied to claim 1 above, further in view of Walker et al. (US6039691, hereafter “Walker”).
Regarding claim 8, Zhang, in view of Bromfield, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the ultrasound wave generated during step a) is a high-intensity focused ultrasound wave.
However, in the same field of endeavor, Walker discloses wherein the ultrasound wave generated during step a) is a high-intensity focused ultrasound wave ([claim 1] transmitting ultrasound pulses into relatively Soft biological tissue Such that at least one of the pulses is of Sufficiently high intensity, column 5, lines 6-10 5.0 mHz focused pulses were transmitted at a repetition rate of 12 kHz).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang and Bromfield with the taught by Walker in order to both produce and observe vitreous motion (column 4, lines 41-42 of Walker).
Claims 9, 11-12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Gertner (US20110118600). 
Regarding claim 9, Zhang discloses a method using an apparatus comprising first and second ultrasound transducers (see transducers including first and second transducers in FIG. 1 (a)), the method which includes performing:
step a) measuring a mechanical property of a layered soft material ([Abstract] estimating the shear elasticity and viscosity from the phase velocities of the generated A0 Lamb waves, [page 1464, right column, first paragraph] the automatically focusing the detecting beams and collecting the vibration signals at each location of ten locations, [page 1466, left column, second paragraph] calculations were performed automatically by the system) and using said first ultrasonic transducer (see excitation transducer probe in FIG. 1(a)), 
b) generating an ultrasound wave focused towards a target region of said material (page 1464, right column, paragraph 1, the apex of the cornea is the focus of an excitation wave generated by an ultrasonic transducer), by exciting an ultrasonic transducer of said apparatus with an excitation signal (page 1464, left column, paragraph 1, ultrasonic excitation transducer is a 1.04-MHz single-element focused transducer), and 
 step a) is performed using said second ultrasonic transducer (see second transducer providing detection in FIG. 1 (a)), but does not explicitly disclose a method for testing the effect of an apparatus for creating thermal lesions in a layered soft material, said apparatus comprising first and second ultrasonic transducers, said method comprising: b) generating a high intensity ultrasound wave focused towards a target region of said material, in order to create a thermal lesion in this target region, by exciting an ultrasonic transducer of said apparatus with an excitation signal during at least 0.5 seconds, c) measuring again the same mechanical property of said layered soft material, d) automatically comparing the results of the measurements of steps a) and c), step b) being said to have had a successful effect if the mechanical properties measured during steps a) and c) differ from each other by more than 1%, step b) being said to have had an unsuccessful effect otherwise, wherein step b) are performed using said apparatus, according to the method for determining a mechanical property of claim 1.
However, in the same field of endeavor, Gertner teaches a method for testing the effect of an apparatus for creating thermal lesions in a layered soft material, said apparatus ([0159] see ultrasonic energy transducers 9170 in FIG. 21B) for creating thermal lesions in a layered soft material ([0221], [0222] the configuration allows for the delivery of heat though the application of focused ultrasound energy to the region surrounding the zonules, or the zonules themselves), comprising first and second ultrasonic transducers ([0159] see ultrasonic energy transducers 9170 in FIG. 21B), said method comprising:
a) measuring a mechanical property of a layered soft material ([0153] the elastic properties of the tissue are dependent on temperature and therefore the elastography may be utilized to track features of temperature change),
b) generating a high intensity ultrasound wave focused towards a target region of said material ([0199] treating a patient with HIFU), in order to create a thermal lesion in this target region ([0199], [0201] heat transfer from the HIFU to the location of the tissue or target includes planning the size of the lesion), by exciting an ultrasonic transducer of said apparatus with an excitation signal during at least 0.5 seconds ([0053] the therapeutic pulse is delivered over a period less than 2 seconds or less than 30 seconds or less than a minute),
c) measuring again the same mechanical property of said layered soft material ([0165] data is extrapolated from the recorded ultrasound thermometry/elastography data in real time by comparing regions of interest before and after or during treatment),
d) automatically comparing the results of the measurements of steps a) and c), step b) being said to have had a successful effect if the mechanical properties measured during steps a) and c) differ from each other by more than 1%*, step b) being said to have had an unsuccessful effect otherwise  ([0175] the of temperature change is further assessed, the anatomic data from the Doppler ultrasound is referenced to ensure the proper degree of energy transduction is again further assessed by the modeling algorithm/automatically to set the parameters for the energy transducers),
wherein
steps b) are performed using said apparatus, according to the method for determining a mechanical property of claim 1 (generating a focused wave to a first point and measuring at a second point a physical parameter as disclosed in [0136], [0173], [0175], [0177], [0180] a Doppler signal is identified from at least two different directions/points, the therapeutic transducer is the same as the imaging transducer, delivering HIFU from the transducers to the target tissue, then calculating the position of the transducers based on the position of the target in the reference frame and the degree of energy transduction is assessed by an algorithm[automatically]),
step a) is performed using said second ultrasonic transducer ([0159] see ultrasonic energy transducers 9170 in FIG. 21B).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the therapeutic method disclosed by Zhang with the method for testing the effect of an apparatus for creating thermal lesions in a layered soft material and the method comprising: step b) generating a high intensity ultrasound wave focused towards a target region of said material, in order to create a thermal lesion in this target region, by exciting an ultrasonic transducer of said apparatus with an excitation signal during at least 0.5 seconds, c) measuring again the same mechanical property of said layered soft material, d) automatically comparing the results of the measurements of steps a) and c), step d) being said to have had a successful effect if the mechanical properties measured during steps a) and c) differ from each other by more than 1%, step d) being said to have had an unsuccessful effect otherwise, wherein steps a) and c) are performed using said apparatus, according to the method for determining a mechanical property of claim 1, step a) is performed using said second ultrasonic transducer as taught by Gertner in order to deliver therapeutic energy at sufficient frequencies and sufficient penetration depths therapeutically modulate the target of the eye ([0159] of Gertner).
*Lacking further criticality or unexpected results, the results of the measurements of steps being said to have had a successful effect if the mechanical properties differ after application of the HIFU on the target in comparison to before application of the HIFU on the target as performed by Gertner is considered a suitable equivalent to the automatically comparing the results of the measurements of steps e) and g), step f) being said to have had a successful effect if the mechanical properties measured during steps e) and g) differ from each other by more than 1%, step f) being said to have had an unsuccessful effect otherwise of claim 9, as it provides the same end result of determining if a successful effect and the thermal lesion effectively had been created.
Regarding claim 11, modified Zhang, in view of Gertner, substantially discloses all the limitations of the claimed invention, specifically, Gertner discloses wherein the first and second ultrasonic transducers are identical ([0173] the therapeutic transducer is the same as the imaging transducer).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the first and second ultrasonic transducers disclosed by modified Zhang as identical ultrasound transducers as taught by Gertner in order for the therapeutic transducer to be, by definition, coupled in a coordinate reference once the imaging transducer coordinates are known, thereby, the target anatomy can be coupled to the same coordinate frame as the therapeutic transducers. Once HIFU is applied to the target, the position of the transducers can be calculated based on the position of the target in the 3D coordinate reference frame, and the position within the 3D coordinate reference is integrated into the treatment algorithm in order for the ultrasound transducers to be moved into the appropriate position to deliver the therapeutic energy ([0173], [0177], [0180] of Gertner).
Regarding claim 12, modified Zhang, in view of Gertner, substantially discloses all the limitations of the claimed invention, specifically, modified Zhang discloses wherein the first and second ultrasonic transducers are therapeutic ultrasound transducers ([page 1468, left column, first paragraph] by employing conventional ultrasound probes, the ultrasound probes can then be used during routine cornea-related diagnosis and therapy).
Regarding claim 13, modified Zhang, in view of Gertner, substantially discloses all the limitations of the claimed invention, specifically, modified Zhang discloses wherein the apparatus comprises at least two second ultrasonic transducers (see detection transducer array probe in FIG. 1(a), [page 1464, left column, first paragraph] detection linear array probe (L142-5W, Ultrasonix Medical), it would be obvious to one of skill in the art that since the second probe comprises at least two second ultrasound transducers as Zhang discloses is an Ultrasonix L142-5W linear array probe of the SonixRP system which has 128 individual transducer elements), each configured to measure said physical parameter at said second point ([page 1464, right column, first paragraph] detection beams from detection probe were focused at 10 measurement/detection locations that were each spaced away from the excitation location(s)). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793